


EXHIBIT 10.1




2015 Additional Definition


Under


Lands’ End, Inc.
Annual Incentive Plan
(As Amended and Restated)


Corporate Post-Incentive EBITDA


Earnings before interest, taxes, depreciation and amortization for the
Performance Period computed as operating income appearing on the Company’s
statement of operations for the applicable reporting period, adjusted for
depreciation, amortization, gains/(losses) on sales of assets and other items
the Company determines affects the comparability of financial statements. In
determining AIP financial goal achievement, the Compensation Committee shall
adjust either the performance target or actual results to reflect the following
occurrences affecting the Company during the performance period:
•
the effects of currency fluctuations in comparison to plan currency rates

•
gains or losses from litigation, claim judgments, or regulatory proceedings
including product recalls or legal and insurance settlements that, in each case,
individually exceed $500,000

•
the effect of changes in laws, regulations, or accounting principles, methods or
estimates

•
write down or impairment of assets

•
the gain or loss from the sale or discontinuance of a business segment,
division, or unit, and the planned, unrealized EBITDA for this business segment,
division, or unit

•
results from an unplanned acquired business and costs related to the unplanned
acquisition

•
restructuring and severance costs pursuant to a plan approved by the board and
CEO

•
the impact of the unplanned termination or loss of store leases

•
extraordinary items as defined by GAAP

    




